      Case 1:15-cv-06605-JMF-OTW Document 143 Filed 06/06/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


THE STATE OF NEW YORK EX REL VINOD
KHURANA and THE CITY OF NEW YORK
EX REL VINOD KHURANA,
                                                     Case No. 15-cv-06605-JFK
                                Plaintiffs,

v.

SPHERION CORP. (N/K/A SFN GROUP,
INC.),

                                Defendant.




     PLAINTIFF-RELATOR’S NOTICE OF MOTION FOR SUMMARY JUDGMENT

       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law, the

Statement of Material Facts Not in Dispute, the Declaration of Andrew M. McNeela and the

exhibits attached thereto, and all prior proceedings in this action, Plaintiff-Relator Vinod

Khurana (“Relator”), through his counsel, Kirby McInerney LLP, hereby respectfully moves this

Court, at the Daniel Patrick Moynihan United States Courthouse, located at 500 Pearl Street,

New York, NY 10007, Courtroom 20C, before the Hon. John F. Keenan, to enter an order for

partial summary judgment in favor of Relator pursuant to Federal Rule of Civil Procedure 56

with respect to his claims under the New York State False Claims Act, N.Y. Fin. Law § 191, and

the New York City False Claims Act, Admin. Code § 7-805(a)(3).

       PLEASE TAKE FURTHER NOTICE that, pursuant the briefing schedule entered by the

Court, Defendants’ opposition papers to Relator’s motion, if any, are due on or before June 7,

2019, and Relator’s reply papers, if any, are due on or before June 21, 2019.   The Court has

scheduled oral argument on this motion for June 26, 2019 at 11:00 a.m.
     Case 1:15-cv-06605-JMF-OTW Document 143 Filed 06/06/19 Page 2 of 2



Dated: May 17, 2019                KIRBY McINERNEY LLP


                                   By: /s/ David E. Kovel_____________
                                       David E. Kovel (dkovel@kmllp.com)
                                       Andrew M. McNeela (amcneela@kmllp.com)
                                       Seth M. Shapiro (sshapiro@kmllp.com)
                                       250 Park Avenue, Suite 820
                                       New York, NY 10177
                                       Telephone: (212) 371-6600
                                       Facsimile: (212) 699-1194

                                         Counsel for Relator




                                     2
